             Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 1 of 15



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND
                                           (Northern Division)

UMAR HASSAN BURLEY, et al.,                       *

                   Plaintiff,                     *
         v.                                              Civil Action No. 1:18-cv-01743-ELH
                                                  *
BALTIMORE CITY POLICE
DEPARTMENT, et al.,                               *

                   Defendants.                    *


*        *         *         *   *     *    *   *    *    *    *                    *     *
                            DEFENDANT, WAYNE JENKINS' ANSWER TO
                               PLAINTIFF’S AMENDED COMPLAINT

         Defendant, Wayne Jenkins, by and through his undersigned counsel, and pursuant to

Federal Rules of Civil Procedure, Rule 8, submits this Answer in response to Plaintiff’s

Complaint.

                                Answer to Plaintiff’s Amended Complaint and
                                           Demand for Jury Trial

                                               Introduction

         1.        Plaintiffs' averment is hardly factual, but rather amounts to a self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendant denies wrongdoing or liability.

         2.        Plaintiffs' averment is hardly factual, but rather amounts to a self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendant denies wrongdoing or liability. Defendant admits that he was previously

assigned to the GTTF.

         3.        Denied. Plaintiff's arrest was legitimate.



4850-3413-4145v1
5035840-101449 11/28/2018
           Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 2 of 15



         4.        Denied.

         5.        Denied.

         6.        Defendant neither admits nor denies factual allegations related to actions of non-

party governmental entities.

         7.        Plaintiff's averment is hardly factual, but rather amounts to a self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendant denies wrongdoing or liability.

         8.        Plaintiff's averment is hardly factual, but rather amounts to a self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendant denies wrongdoing or liability.

         9.        Plaintiff's averment is hardly factual, but rather amounts to a self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendant denies wrongdoing or liability.

         10.       Defendant neither admits nor denies factual allegations related to the actions of

non-party governmental entities.

         11.       Defendant neither admits nor denies factual allegations related to the actions of

non-party governmental entities.

         12.       Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, BPD.

         13.       Defendant admits to the existence of this instant lawsuit. Defendant otherwise

denies wrongdoing or liability.




                                                   2
4850-3413-4145v1
5035840-101449 11/28/2018
           Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 3 of 15



                                        Jurisdiction and Venue

         14-16. Defendant admits that the U.S. District Court for the District of Maryland has

subject-matter jurisdiction in this case, that venue is appropriate and that Plaintiff's Amended

Complaint alleges constitutional violations. Defendant otherwise denies wrongdoing or liability.

and deny that any unlawful action took place.

         17-18. Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiff's averment regarding what administrative steps he took, or the actions of any

non-party entity in response thereto.

                                                 Parties

         19.       Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiff Burley's averment regarding his age and residency.

         20.       Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiff Matthews' averment regarding his age and residency.

         21.       Defendant admits to the description of his employment.

         22.       Defendant neither admits nor denies Plaintiff's allegations regarding separately

named defendants, Guinn and Gladstone. Defendant admits that he was assigned, at one point, to

the GTTF.

         23.       Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, Suiter.

         24.       Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, Baltimore City Police Department (BPD).

         25.       Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, BPD.


                                                    3
4850-3413-4145v1
5035840-101449 11/28/2018
             Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 4 of 15



                                        "Factual Background"

         26-27. Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, BPD.

         28-37. Defendant neither admits nor denies Plaintiff's allegations regarding separately

named defendants BPD, Rayam, Taylor, and Gondo. Defendant admits that he was assigned, at

one point, to the GTTF. Defendant otherwise denies any allegation of wrongdoing or liability.

         38-40. Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, BPD.

         41.       Admitted.

         42.        Defendant denies wrongdoing or liability.

         43-47. Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendants, Rayam and BPD.

         48.       Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, BPD.

         49-51. Defendant neither admits nor denies factual allegations related to the actions of

non-party governmental person(s).

         52.       Defendant neither admits nor denies factual allegations related to the actions of

non-party governmental person(s) or agencies.           Defendant otherwise denies wrongdoing or

liability.

         53.       Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendants, Gondo and Rayam. Defendant admits that he was previously assigned to the

GTTF, but otherwise denies wrongdoing or liability.




                                                   4
4850-3413-4145v1
5035840-101449 11/28/2018
             Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 5 of 15



          54-55. Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, Gondo.

          56-61. Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendants, Gondo, Rayam and Allers.              Defendant otherwise denies wrongdoing or

liability.

          62-76. Defendant neither admits nor denies Plaintiff's allegations regarding a separately

named defendant, BPD.

          77-80. Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs' averment regarding their personal activities.

          81.      Denied.

          82.      Defendant neither admits nor denies Plaintiff's allegations regarding separately

named defendant, Suiter.

          83.      Defendant neither admits nor denies Plaintiff's allegations regarding unidentified

Officers.

          84.      Denied.

          85.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs' averment regarding their subjective mindset.

          86.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs' averment regarding their subjective mindset.

          87.      Defendant admits that Plaintiffs fled once faced with the prospect of a lawful

arrest.

          88.      Defendant admits that Plaintiffs were the cause of a vehicular accident.




                                                    5
4850-3413-4145v1
5035840-101449 11/28/2018
             Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 6 of 15



         89.       Defendant admits that Plaintiffs fled on foot to evade capture once faced with the

prospect of a lawful arrest.

         90.       Denied.

         91.       Denied.

         92.       Denied.

         93.       Denied.

         94.       Defendant neither admits nor denies Plaintiff's allegations regarding separately

named defendant, Suiter.

         95.       Denied.

         96.       Denied.

         97.       Defendant neither admits nor denies Plaintiff's allegations regarding separately

named defendant, Gladstone. Defendant otherwise denies any allegation of wrongdoing or

liability.

         98.       Denied.

         99.       Denied.

         100.      Denied.

         101.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiff Burley's averment regarding his specific charges.

         102-107. Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs' averment regarding their voluntary guilty pleas and/or criminal

convictions. Defendant otherwise denies wrongdoing or liability.

         108.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiff, Matthews', averment regarding the terms of his supervised release.


                                                   6
4850-3413-4145v1
5035840-101449 11/28/2018
           Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 7 of 15



         109.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiff, Burley's averment terms of incarceration.

         110.      Defendant neither admits nor denies Plaintiff's allegations regarding separately

named defendant BPD. Defendant otherwise denies any allegation of wrongdoing or liability.

         111.      Defendant neither admits nor denies Plaintiff's averment regarding any grand jury

proceeding.

         112.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs' averment regarding the actions of non-party person(s) and/or agencies.

         113-114.           Defendant is without sufficient knowledge or information to form a belief

as to the truth of Plaintiffs' self-serving averment regarding their subjective mindset.

         115-116.           Defendant is without sufficient knowledge or information to form a belief

as to the truth of Plaintiffs' averment regarding the actions of non-party governmental agencies.

         117.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs' averment regarding the alleged Grand Jury proceeding.               Defendant

otherwise denies wrongdoing or liability.

         118.      Defendant neither admits nor denies Plaintiffs' averment regarding criminal court

proceedings, as those proceedings are part of the public record.

         119-121.           Defendant is without sufficient knowledge or information to form a belief

as to the truth of Plaintiffs' averment regarding the actions of non-party governmental agencies.

         122-127.           Plaintiffs' averments are hardly factual, but rather amounts to self-serving

commentary that does not necessitate a response. However, to the extent any response is

required, Defendant denies wrongdoing or liability.




                                                     7
4850-3413-4145v1
5035840-101449 11/28/2018
             Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 8 of 15



                                                    Count I1
                                              42 U.S.C. § 1983
                                          Violation of Due Process
                                       (against all Officer Defendants)

           128.     Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiffs’ Amended Complaint, as

if fully stated herein.

           129.     Denied.

           130.     Denied.

           131.     Denied.

           132.     Denied.

           133.     Denied.

           134.     Denied.

                                                Count II
                              Malicious Prosecution (Against all Defendants)

           135.     Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully

stated herein.

           136.     Denied.

           137.     Defendant is without sufficient knowledge or information to form a belief as to

truth of Plaintiffs' averment regarding the resolution of their criminal proceedings.

           138.     Denied.

           139.     Denied.

           140.     Denied.



1
    Defendant, Jenkins, answers all Counts of the Amended Complaint only as those claims relate to him.
                                                          8
4850-3413-4145v1
5035840-101449 11/28/2018
           Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 9 of 15



         141.      Denied.

                                                Count III
                            Failure to Intervene (Against officer Defendants)

         142.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully

stated herein.

         143.      Denied.

         144.      Denied.

         145.      Denied.

                                          Count IV
             42 U.S.C. §§1983 and 1985 Conspiracy to Deprive Constitutional Rights
                                 (Against Officer Defendants)

         146.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully

stated herein.

         147.      Denied.

         148.      Denied.

         149.      Denied.

         150.      Denied.

         151.      Denied.

         152.      Denied.




                                                   9
4850-3413-4145v1
5035840-101449 11/28/2018
             Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 10 of 15



                                             Count V
                                         Monell Liability
                (Against Baltimore City Police Department and State of Maryland)

         153.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Amended Complaint, as

if fully stated herein.

         154-159.           Defendant neither admits nor denies Plaintiff's allegations regarding

separately named defendant, BPD. Defendant otherwise denies any allegation of wrongdoing or

liability.

                                               Count VI
                                         Malicious Prosecution
                                        (Against All Defendants)

         160.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Amended Complaint, as

if fully stated herein.

         161.      Denied.

         162.      Denied.

         163.      Denied.

         164.      Denied.

         165.      Denied.

         166.      Denied.

         167.      Denied.

         168-169.           Defendant neither admits nor denies Plaintiffs' averments related to the

disposition of their criminal proceedings, as those proceedings are part of the public record.

         170.      Denied.


                                                   10
4850-3413-4145v1
5035840-101449 11/28/2018
          Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 11 of 15



         171.      Denied.

                                    Count VII-State Law Claims
                                         Abuse of Process
                                    (Against Officer Defendants)

         172.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Amended Complaint, as

if fully stated herein.

         173.      Denied.

         174.      Denied.

         175.      Denied.

         176.      Denied.

                                              Count VIII
                             Intentional Infliction of Emotional Distress
                                    (Against Officer Defendants)

         177.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Amended Complaint, as

if fully stated herein.

         178.      Denied.

         179.      Denied.

         180.      Denied.

                                    Count IX- State Law Claims
                                         Civil Conspiracy
                                    (Against Officer Defendants)

         181.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully

stated herein.


                                                 11
4850-3413-4145v1
5035840-101449 11/28/2018
          Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 12 of 15



         182.      Denied.

         183.      Denied.

         184.      Denied.

         185.      Denied.

                                 Count X-State Law Claims
               Article 24 of the Maryland Constitution -Declaration of Rights
     (Against Officer Defendants, Baltimore City Police Department, State of Maryland)

         186.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully

stated herein.

         187-188.           Defendant neither admits nor denies Plaintiff's allegations regarding

separately named defendants, BPD, State of Maryland, and/or any other individually named

Defendants. Defendant otherwise denies any allegation of wrongdoing or liability.

                                   Count XI- State Law Claims
                                          Indemnification
                   (Against Baltimore City Police Department, State of Maryland)

         189.      Defendant, Jenkins, incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiff’s Complaint, as if fully

stated herein.

         190-191.           Defendant neither admits nor denies Plaintiff's allegations regarding

separately named defendant BPD and/or State of Maryland. Defendant otherwise denies any

allegation of wrongdoing or liability. Defendant further denies that Plaintiffs are entitled to

compensatory or punitive damages, or any other form of relief.




                                                  12
4850-3413-4145v1
5035840-101449 11/28/2018
          Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 13 of 15



                                   AFFIRMATIVE DEFENSES

         In support of the following affirmative defenses, Defendant incorporates the answers and

responses to each of the above-referenced allegations.

                                      First Affirmative Defense

         As a first, separate affirmative defense, Defendant states that Plaintiffs have failed to

state a claim under which relief may be granted.

                                     Second Affirmative Defense

         As a second, separate affirmative defense, Defendant states that Plaintiffs' claims are

barred, in whole or in part, by statutory or common-law immunity.

                                      Third Affirmative Defense

         As a third, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by qualified immunity.

                                     Fourth Affirmative Defense

         As a fourth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by privilege.

                                      Fifth Affirmative Defense

         As a fifth, separate affirmative defense, Defendant states that Plaintiffs are not entitled to

punitive damages, absent actual malice.

                                      Sixth Affirmative Defense

         As a sixth, separate affirmative defense, Defendant states that Plaintiffs' claims are

barred, in whole or in part, by contributory negligence.




                                                  13
4850-3413-4145v1
5035840-101449 11/28/2018
          Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 14 of 15



                                    Seventh Affirmative Defense

         As an seventh, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by assumption of risk.

                                     Eighth Affirmative Defense

         As an eighth, separate affirmative defense, Defendant states that all actions were taken

with probable cause, reasonable articulable suspicion, order of court, and/or warrant, as

appropriate.

                                     Ninth Affirmative Defense

         As a ninth, separate affirmative defense, Defendant states that any liability to Plaintiffs

would be subject to a statutory damages cap, if applicable.

                                     Tenth Affirmative Defense

         As a tenth, separate affirmative defense, Defendant states that Plaintiffs' claims are barred

for failure to comply with the notice provision of the Local Government Tort Claims Act, if

applicable.

                                    Eleventh Affirmative Defense

         As an eleventh, separate affirmative defense, Defendant states that all actions taken under

the circumstances were legally authorized and justified.

                                        Twelfth Affirmative Defense

         As a twelfth, separate affirmative defense, Defendant states that Plaintiffs' claims may be

barred in whole, or part, by the doctrine of defense of self, another or property.

                                       Thirteenth Affirmative Defense

         As a thirteenth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by judicial estoppel.


                                                  14
4850-3413-4145v1
5035840-101449 11/28/2018
          Case 1:18-cv-01743-ELH Document 20 Filed 11/28/18 Page 15 of 15



                                     Fourteenth Affirmative Defense

         As a fourteenth, separate affirmative defense, Defendant states that because no discovery

has taken place at this stage, Defendant reserves the right to assert other affirmative defenses as

appropriate.



         WHEREFORE, having answered, Defendant prays that Plaintiffs’ Amended Complaint

be dismissed in its entirety, with costs and an award of reasonable attorneys’ fees to Defendant.

                                              Respectfully submitted,

                                                             /s/
                                              Neil E. Duke (Federal Bar No.: 14073)
                                              Baker Donelson
                                              A Professional Corporation
                                              100 Light Street
                                              Baltimore, MD 21202-1643
                                              (410) 862-1198
                                              (443) 263-7598 – Fax

Dated: November 28, 2018




                                                15
4850-3413-4145v1
5035840-101449 11/28/2018
